Larrow, J.
(Ret., Specially Assigned) (Concurring in result). I am in full agreement with the result reached by the majority in this case, and with the minimum protections afforded a juvenile being subjected to police interrogation. I also agree that the actions of the director houseparent, or lack thereof, do not meet the standards enunciated. But I cannot agree with the implication that a person in the status of the director here could ever be held to possess the independence and impartiality which the majority holding requires.
I am willing to “invade the thicket” into which we here venture. Fundamental fairness requires it. But such invasion should, if at all possible, leave a clear trail for future interrogations to follow. The indicated course of conduct should not vary from case to case, and adequate protection for the juvenile should not be afforded mere lip service. No “director” or “houseparent” employed by or under contract with the state can, in my view, be considered either impartial or independent. He differs only in slight degree from the prison warden, and very few of them are, from my observation, consulted by the prison inmate working on his habeas corpus.
It should be made clear that the status of the “director,” in itself, precludes any finding by the trial court that minimum *381protection standards have been met. Foxes should not be subject to individual evaluation; as a class they should be disqualified as poultry custodians.